Citation Nr: 1337813	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  13-15 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to a compensable rating for residuals of a spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted.

In June 2011, the Veteran was afforded a VA examination.  The physical examination of the lungs and a chest X-ray examination were negative.  The examiner noted that there had been no recurrence of the spontaneous pneumothorax and concluded that it had no effects on the Veteran's usual occupation or daily activities.  In a December 2011 addendum completed by another nurse practitioner, it was stated that no pulmonary function testing was needed because it was inapplicable to the condition of spontaneous pneumothorax and there was no residual effect from that condition.  

In January 2012, the Veteran underwent pulmonary function testing by VA.  The report of this testing notes that the Veteran quit smoking 26 years prior, with a history of smoking one pack a day for 15 years.  The Forced Expiratory Volume in one second (FEV-1) was 65 percent predicted, the FEV-1 to Forced Vital Capacity (FEV-1/FVC) was 72 percent predicted, and the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) was 62 percent predicted.  The report concludes that additional pulmonary vascular disease, anemia, interstitial lung disease, or that the Veteran smoked prior to testing could not be ruled out.  The VA examiner further clarified that, "although the PFT is interpreted a[s] normal, the lower numbers reported are reflective of other disease factor[s] (smoking etc) and are by no means reflective nor should be considered residuals of a spontaneous [pneumothorax] that occurred in 1969."

The Board finds the foregoing reports are inadequate for adjudicative purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA provides an examination, that examination must be adequate).  The June and December 2011 examination reports did not utilize PFT testing, the basis for rating a service-connected spontaneous pneumothorax.  See 38 C.F.R. § 4.97, Diagnostic Code 6843.  The January 2012 VA examination report did not provide an adequate rationale as to what disease factors are attributed to the Veteran's lower-than-normal PFT numbers.  The January 2012 VA examiner clarified that the PFT was interpreted as normal due to "other disease factors (smoking etc)," but did not specifically indicate which factors caused the lower numbers.  Additionally, it is unclear if the VA examiner relied on the Veteran's history as a previous smoker but interpreted the evidence to state that he is a current smoker.  The Board notes that the Veteran competently and credibly reports that he quit smoking about 30 years ago.

In light of the above, the originating agency should arrange for the Veteran to be afforded an additional VA examination to determine the current degree of severity of the residuals of a spontaneous pneumothorax.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:


1. The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the residuals of a spontaneous pneumothorax.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  If the examiner is of the opinion that any or all of the Veteran's impairment of pulmonary function is unrelated to the service-connected disability, he or she should fully explain the rationale for the opinion.

For the purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.

2. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

3. The RO or the AMC should also undertake development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

